Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2022 has been entered.
 
Claims 1-3, 17 and 19-23 are pending.
Claims 4-16, 18 and 24-26 are cancelled.
Claims 1, 22 and 23 are currently amended.
Claims 22 and 23 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-3, 17 and 19-21 as filed on March 16, 2022 are pending and under consideration to the extent of the elected species, e.g., the bi-functional organic acid is maleic acid or/and itaconic acid and the bi-functional Bronsted base is 4,7,10-trioxa-1,13-tridecanediamine or 4,9-dioxa-1,12-dodecandiamine or 1,11-diamino-3,6,9-trioxaundecane or a mixture thereof.

Withdrawn Objections / Rejections


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Flohr (WO 2017/096063, filed December 1, 2016, of record) as evidenced by Sigma, of record, in view of Hamilton et al. (WO 2016/179017, published November 10, 2016, of record); and Pressley et al. (US 2015/0034117, published February 5, 2015, of record).
	Flohr teaches a method for treating hair comprising the application of a first composition that may have a pH from 7 to 14 comprising in a cosmetically acceptable carrier 0.1 to 25 wt% of one or more linkers inclusive of:

    PNG
    media_image1.png
    45
    380
    media_image1.png
    Greyscale

(4,7,10-trioxa-1,13-tridecanediamine as evidenced by Sigma) and applying to the hair a second composition that may have a pH from 0 to 7 comprising in a cosmetically acceptable carrier 0.1 to 25 wt% of one or more electrophiles inclusive of:

    PNG
    media_image2.png
    80
    151
    media_image2.png
    Greyscale

(maleic acid as evidenced by Sigma); all numerical amounts are understood to be modified by the word “about” (title; abstract; pages 3-4, 6 and 14-17; claims), as required by instant claims 2, 3 and 19.  The second composition may be applied prior to the first composition (page 18).
	The first or/and second composition may comprise a pH modifier / buffer (page 19).  The first composition may comprise acidulents such as hydrochloric acid or/and phosphoric acid (page 19).  The second composition may comprise ammonia or (mono)ethanolamine (page 19).
The first or/and second composition may comprise oxidizing (bleaching) agents (pages 19-20), or oxidative dye precursors (pages 20-23), or direct dyes (pages 23-24), or pigments which may impart color effects to the hair (pages 25-28). 
	In Example 1, the first composition was left on the hair for 30 minutes, the hair was rinsed for 2 minutes, the second composition was left on the hair for 30 minutes, the hair was rinsed for 2 minutes and air-dried overnight (pages 43-44), as required by instant claim 17.  Regarding the waiting time between the application steps of claim 1, Flohr fails to specifically teach the waiting time when the second composition is applied prior to the first composition, however, Flohr exemplifies an embodiment wherein at least 2 minutes lapsed prior to the application of the second composition when the first composition is applied first because the hair was rinsed for 2 minutes.  Therefore, it would have been obvious to one of ordinary skill in the 
	Regarding the wherein clause of claim 1 drawn to the “configuration” of the formulae, because Flohr teach the same ingredients as instantly claimed, it is presumed that the compositions of Flohr are “configured” as claimed.  In further support of this presumption, Flohr teach linkers comprising terminal amino groups can bond with carboxylic groups of the hair proteins (pages 12 and 15) and Flohr teach likers comprising carboxylic groups can bond with the amino groups of hair proteins (pages 12 and 17).
	Flohr further teach the method prevents hair breakage (pages 45-48 and in particular paragraph bridging pages 48-49). 
	Flohr does not teach the electrophile / maleic acid composition has a pH of 5 and the  linker composition has a pH of 9 as required by claim 1.
	Flohr does not teach formula (a) is mixed into a hair color as required by claim 20.
	Flohr does not teach the hair is pre-treated with thioglycolic acid as required by claim 21.
These deficiencies are made up for in the teachings of Hamilton and Pressley.
Hamilton teach compositions comprising about 0.1 to 20 wt% of active agents comprising at least one diamine such as 4,7,10-trioxa-1,13-tridecanediamine, 4,9-dioxa-1,12-dodecanediamine, or/and 1,11-diamino-3,6,9-trioxaundecane for use in chemical treatment of hair (title; abstract; paragraphs [0010], [0012], [0017], [0062]-[0063] and [0070]; claims).  The compositions may have a pH of less than or equal to about 11, such as from about 8.5 to 10, or may have a pH of less than or equal to about 7 (paragraphs [0050]-[0052]).  The pH may be adjusted using conventional acidifying or basifying agents (paragraph [0053]).  The compositions are used in conjunction with compositions for chemically treating the hair; for bleaching) composition in order to provide cosmetic advantages such as avoiding or minimizing damage (paragraphs [0013]-[0014], [0017], [0101] and [00174]-[00179]).  Application either “before” or “after” chemical treatment means, with or without shampooing or rinsing in between, less than one minute, up to about 5 minutes after, …, or up to about 1 week after (paragraphs [00176]-[00177] and [00181]).
	Pressley teach compositions that repair and/or strengthen damaged hair, the compositions having a pH of about 3 to 12 comprising one or more binding agents inclusive of maleic acid (title; abstract; paragraphs [0012], [0045]-[0048], [0050]-[0051], [0080]-[0083], [0100]-[0101], [0184], [0186]-[0188], [0201]-[0202] and [0216]-[0217]; claims).  For example, the binding agent has the structure (paragraph [0101]):

    PNG
    media_image3.png
    362
    695
    media_image3.png
    Greyscale

where the binder may be maleic acid / calcium salt thereof (as evidenced by Sigma supra) or may be maleic acid in combination with for example 4,7,10-trioxa-1,13-tridecanediamine (as evidenced by Sigma supra).  The compositions may be mixed at the time of use with a second formulation such as a coloring formulation (paragraphs [0151] and [0204]-[0217]; Example 6), as required by instant claim 20.  The compositions may be packaged in a kit with a reducing formulation for hair waving comprising thioglycolic acid; the reducing agent is applied to hair and subsequent to the reducing treatment one or more binding agent is applied to the hair (paragraphs [0161] and [0191]-[0202]; Example 1), as required by instant claim 21.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pH of the electrophilic / maleic acid composition of Flohr to have a pH ranging from about 3 to 12 as taught by Pressley because such range is suitable for compositions comprising binding agents comprising maleic acid and is specifically suitable for compositions comprising maleic acid in combination with for example 4,7,10-trioxa-1,13-tridecanediamine and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to likewise modify the pH of the  linker composition of Flohr to have a pH less than about 11, such as from 8.5 to 10 as taught by Hamilton because such range is suitable for compositions comprising for example 4,7,10-trioxa-1,13-tridecanediamine.  There would be a reasonable expectation of success because each of Flohr, Hamilton and Pressley are drawn to preventing or/and repairing hair damage.
Regarding claim 20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of hair treatment of Flohr in view of Hamilton and Pressley to further comprise the step of mixing the first composition which is applied to the hair inclusive of the electrophilic / maleic acid composition at the time of use with a second formulation such as a coloring formulation because Pressley teaches such and because Pressley teaches the result of said simultaneous hair coloring and repair is inter alia decreased hair damage (e.g., Pressley, paragraphs [0209], [0216]-[0217]).  There would be a 
Regarding claim 21, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of hair treatment of Flohr in view of Hamilton and Pressley to apply the compositions subsequent to the application of a reducing agent such as thioglycolic acid because Pressley teaches such and because Pressley teaches the result of repair treatment subsequent to reducing treatments comprising thioglycolic acid is inter alia decreased hair damage (e.g., paragraphs [0192], [0195], [0201]-[0202]).


Claims 1-3, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (WO 2016/179017, published November 10, 2016, of record) in view of Dixon (US 8,513,200, published August 20, 2013, of record).
	Hamilton teach the use of compositions comprising active agents comprising at least one diamine such as 4,7,10-trioxa-1,13-tridecanediamine, 4,9-dioxa-1,12-dodecanediamine 
or/and 1,11-diamino-3,6,9-trioxaundecane for use in chemical treatment of hair (title; abstract; paragraphs [0010], [0012], [0017], [0062]-[0063], [0070]; claims).  The compositions may have a pH of less than or equal to about 11, such as from about 8.5 to 10, or may have a pH of less than or equal to about 7 (paragraphs [0050]-[0052]).  The pH may be adjusted using conventional acidifying or basifying agents (paragraph [0053]).  The active agent may be present from about 0.1 to 20 wt% (paragraph [0070]), as required by instant claim 3.  The compositions may further comprise at least one acid such as phosphoric acid, citric acid or/and as required by instant claim 19.
	The compositions are used in conjunction with compositions for chemically treating the hair; for example, the compositions may be applied to the hair before, during or after application of a hair shaping composition such as a straightening composition (paragraphs [0014], [0101] and [00174]-[00179]).  The compositions may be applied for example up to about 5 minutes after chemical treatment (waiting time) (paragraph [00177]).  The compositions may be applied to the hair for about 1 to 60 minutes (paragraph [00181]), as required by instant claim 17.
Regarding the wherein clause of claim 1 drawn to the “configuration” of the formulae, because Hamilton teach the same ingredients as instantly claimed, it is presumed that the composition of Hamilton is “configured” as claimed, absent evidence to the contrary.  In further support of this presumption, Hamilton teach the active agent(s) / diamine(s) form ionic bonds with negatively charged moieties in hair (paragraph [0047]).
	Hamilton further teach the method prevents hair breakage (paragraphs [0035], [00203], [00205], [00208]).
	Hamilton do not teach first applying to the hair a formula of pH 9 comprising maleic acid or/and itaconic acid as required by claim 1.
	Hamilton do not teach 0.01 to 30% of maleic or/and itaconic acid as required by claim 2.
	Hamilton do not teach the acid(s) and a carrier as required by claim 19.
These deficiencies are made up for in the teachings of Dixon.
	Dixon teach a hair straightening process comprising the step of applying a composition having a pH from 8 to 11.5 comprising, in a cosmetically acceptable medium, at least one weak acid chosen from dicarboxylic acids such as maleic acid or/and itaconic acid (title; abstract; as required by instant claim 19.  Suitable tricarboxylic acids include citric acid (column 4, lines 10-13).  The acid(s) are employed from 0.1 to 50 wt% (column 4, lines 41-47), as required by instant claim 2.  The composition comprises a pH adjusting agent such as sodium carbonate or (mono)ethanolamine (column 11, line 62 through column 12, line 25).  Dixon further teach the carboxylic acid groups of the at least one weak acid react with the amine groups in the hair keratin (column 2, lines 41-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use / apply the compositions of Hamilton after the hair shaping process of Dixon which comprises the application of a composition, in a cosmetically acceptable medium, having a pH from 8 to 11.5 comprising from 0.1 to 50 wt% of an acid inclusive of maleic acid or/and itaconic acid because the compositions of Hamilton may be used in conjunction with / after application of hair shaping / straightening compositions.   One would be motivated to do so in order to reap the expected benefits of shine, conditioning, fiber strength, and healthy hair appearance as set forth in at least paragraph [0014] of Hamilton. 


Claims 1-3, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (WO 2016/179017, published November 10, 2016, of record) in view of Pressley et al. (US 2015/0034117, published February 5, 2015, of record).	
	The teachings of Hamilton have been described supra
Hamilton do not teach first applying to the hair a formula of pH 9 comprising maleic acid or/and itaconic acid as required by claim 1.
	Hamilton do not teach 0.01 to 30% of maleic or/and itaconic acid as required by claim 2.

	Hamilton do not teach formula (a) is mixed into a hair color as required by claim 20.
	Hamilton do not teach the hair is pre-treated with thioglycolic acid as required by claim 21.
These deficiencies are made up for in the teachings of Pressley.
The teachings of Pressley have been described supra.  Pressley further teach the binding agent is present from about 0.01 to 50 wt% (paragraph [0048]), as required by instant claim 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use / apply the compositions of Hamilton after the hair coloring process of Pressley which comprises the step of mixing a composition of pH 3 to 12 comprising about 0.01 to 50 wt% binding agents inclusive of maleic acid / calcium salt thereof with a coloring formulation (carrier) prior to application thereof, because the compositions of Hamilton may be used in conjunction with / after application of hair coloring compositions.   One would be motivated to do so in order to reap the expected benefits of shine, conditioning, fiber strength, and healthy hair appearance as set forth in at least paragraph [0014] of Hamilton. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use / apply the compositions of Hamilton after the hair reducing process of Pressley which comprises the application of a reducing composition for hair waving comprising thioglycolic acid followed by the application of a composition of pH 3 to 12 comprising about 0.01 to 50 wt% binding agents inclusive of maleic acid/ calcium salt thereof because the compositions of Hamilton may be used in conjunction with / after application of hair shaping / straightening compositions.   One would be motivated to do so in order to reap the 

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.

	With regard to the rejection over Flohr, Applicant’s citation to Flohr (e.g., pages 17, 12) and speculations regarding chemistry at pages 6-7 of the Remarks remains unpersuasive because Applicant continues to fail to appreciate that hair itself comprises ionic moieties.  And contrary to Applicant’s allegations that the Examiner’s Remarks of record are unsupported, there is extensive evidence of record cited in the multiple Office Actions of record to the contrary.  For clarity of the written, public record, page 11 of Flohr describes the constitution of hair as follows:

    PNG
    media_image4.png
    172
    687
    media_image4.png
    Greyscale

And contrary to Applicant’s continued, unsupported speculations and assumptions regarding chemistry, Dixon at column 2, lines 41-48 states:

    PNG
    media_image5.png
    247
    719
    media_image5.png
    Greyscale

In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").
	With regard to Applicant’s maintained allegation that it would not have been obvious to modify Flohr use pH values taught by Hamilton, this line of argument remains unpersuasive because Hamilton expressly teaches suitable pH ranges for diamine active agents which overlap and encompass the diamine active agents taught by Flohr.  Contrary to Applicant’s continued allegations that the diamines would be non-reactive at low pH, this cannot be found persuasive because Hamilton evidence the contrary in paragraphs [0047] and [0049]-[0055].  To the extent that Applicant argues one would not mix the amines of Hamilton with acids, this is not understood because the amines of Flohr are not mixed with maleic acid but may be mixed with other acids and necessarily are so in order to adjust the pH. 
	With regard to Applicant’s maintained allegation that it would not have been obvious to us pH values taught by Pressley, this line of argument remains unpersuasive because it is very 

    PNG
    media_image6.png
    407
    291
    media_image6.png
    Greyscale

This is important because Flohr, at page 12, describes thiol groups as an indicia of hair damage and Flohr describes the reaction of maleic acid with hair as follows:

    PNG
    media_image7.png
    179
    688
    media_image7.png
    Greyscale

The totality of evidence in the rejection, and indeed the totality of all of the evidence the Examiner has introduced to the public record, support the position of the Office that it would have been prima facie obvious to implement the recipes taught by the prior art with a reasonable expectation of success.
	With regard to Applicant’s citation to the Examples of Flohr at page 8 of the Remarks, Applicant is reminded examples do not teach away from the broader disclosure.  See MPEP 
	With regard to Applicant’s disagreement that the rinsing step taught by Flohr meets the limitation of a waiting time and that reliance on the waiting time of Hamilton would be hindsight at pages 8-9 of the Remarks, it is not seen how hindsight is applicable when each of Flohr and Hamilton disclose separate and distinct application steps which are necessarily separated in time.  To the extent that Applicant’s Remarks appear to suggest that rinsing is not part of the instantly claimed process or that the term “waiting time” has some special meaning, it is not seen how this is the case because Applicant’s specification as originally filed appears to contain a single reference to a waiting time in paragraph [0036]:

    PNG
    media_image8.png
    144
    805
    media_image8.png
    Greyscale

See also paragraph [0064].  Applicant’s arguments appear to omit Applicant’s disclosure and are not commensurate with that which is claimed.  Applicant’s remarks at page 11 state “there is a difference between passively waiting and actively engaging in a step”.  Applicant is requested to identify a passage of the as-filed specification which defines the term “waiting time” in the manner alleged.  The Examiner maintains that the claims are broad and that the limitation of a “waiting time in between the application of steps (a) and (b)” requires nothing more than time to elapse between the application of step (a) and the subsequent application of step (b).  It is of no moment how many other, unclaimed “events” happen during that time.  To the extent that 

	With regard to the rejection over Hamilton, Applicant’s allegation that Hamilton discloses only one system is applied to hair at pages 10-11 of the Remarks is acknowledged but remains unpersuasive because Hamilton expressly teaches the diamine composition thereof is to be applied in conjunction with another composition used in chemical treatment of hair (e.g., paragraphs [0013]-[0014]):

    PNG
    media_image9.png
    333
    633
    media_image9.png
    Greyscale

Notably, Dixon discloses “a hair shaping composition” that is a “relaxing composition” and a “straightening composition” (e.g.,title).  To apply a composition according to Dixon before, during or after application of the composition of Dixon would have been prima facie obvious in order to reap the cosmetic advantages “such as shine, conditioning, fiber strength,” etc. as expressly taught by Hamilton.  To the extent that Applicant appears to believe the compositions of Hamilton cannot be used in a method which also comprises the application of a separate composition comprising maleic acid, this is not the case because paragraph [0076] of Hamilton merely discloses an embodiment wherein the diamine is not mixed with a chemical comprising a carbon-carbon double bond.  The rejections of record do not advance a rationale wherein the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	CAS Registry entry for 4246-51-9 as cited in Example 1 of Flohr
	Dreher et al. ‘797 (WO 2017/091797) teach compositions for treating the hair comprising monoamines and at least one carboxylic acid (title; abstract; claims).
	Dreher et al. ‘794 (WO 2017/091794) teach compositions for treating the hair comprising monoethanolamine and at least one carboxylic acid (title; abstract; claims). 
	Yang et al. (WO 2016/161360) teach a method comprising the steps of application of a first composition comprising a reducing agent inclusive of thioglycolate and application of a second composition having a pH from about 3 to 12 comprising a polycarboxylic acid inclusive of maleic acid (title; abstract; claims; page 18, lines 19-23; paragraph bridging pages 21-22; page 23, lines 1-10; page 29, lines 17-30; page 40, lines 5-24; 
	Kleen et al. (WO 02/32383, as evidenced by the Google translation) teach short chain carboxylic acids restructure hair when applied for 1 to 45 minutes; the carboxylic acids may be combined into coloring compositions (title; abstract; claims).
	CN 105267066 A (as evidenced by the Google translation) teach alkali and acid crosslinking formulas (title; abstract; claims).
	Akyuz (US 2005/0186164) teaches applying a high pH priming lotion followed by applying an acidic thickening composition (title; abstract; claims).
	Kitabata et al. (US 2002/0189034) teach a hair dyeing / bleaching composition comprising inter alia polycarboxylic acids inclusive of maleic acid ; the composition has a pH of 9.0 to 12.0 (title; abstract; claims; paragraphs [0025]-[0028], [0038]-[0040], [0042]).
	Wall et al. (US 3,472,243) teach a process for strengthening and conditioning hair comprising the step of applying a vinylic compound inclusive of itaconic acid in a composition of pH 7 to 11 and then applying a bridging composition (title; abstract; claims; paragraphs bridging columns 2-3, 3-4; column 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619


/ILEANA POPA/Primary Examiner, Art Unit 1633